[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               March 19, 2007
                              No. 06-14081                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 04-00116-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

NICHOLAS PAUL GODSEY,

                                                          Defendant-Appellant.
                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                              (March 19, 2007)

Before TJOFLAT, BIRCH and KRAVITCH, Circuit Judges.

PER CURIAM:

                                      I.

     Nicolas Paul Godsey, who was convicted of possession with intent to
distribute methamphetamine and using and carrying a firearm in furtherance of a

drug trafficking offense, appeals the district court’s denial of his motion to

suppress.

                                          II.

      In October 2003, Officer Darryl Wilson of the Bayou La Batre police

department participated in an investigation of Godsey, who was a state probationer

at the time. As a result of the investigation, two arrest warrants were issued for

Godsey, one for rape and another for furnishing a controlled substance to a minor.

In early November 2003, Wilson contacted Deloris Bagsby, an employee of the

Mobile County Community Corrections Center (“MCCCC”) and Godsey’s

probation officer. Bagsby referred the matter to John Branscomb, a subordinate

county probation officer who at times had visited Godsey as part of Godsey’s

probation. Wilson related to Branscomb that warrants had been issued for

Godsey’s arrest. Wilson then requested that Branscomb accompany him to

Godsey’s residence at the time the warrants were served for the purpose of

conducting a search. Branscomb agreed.

        On the morning of November 13, 2003, Wilson, Branscomb, and a Bayou

La Batre police officer arrived at Godsey’s trailer home. When Godsey opened the

door, he was arrested. Wilson handcuffed Godsey and explained his rights.



                                           2
According to Branscomb, Godsey stated that he wanted to cooperate. After a

second individual in the trailer was arrested for possession of Ecstacy, Branscomb

explained to Godsey that, as a probation officer, he had the right to search the

residence. Godsey then shook his head in agreement, although he denies that he

consented to the ensuing search. Branscomb proceeded to search the house,

including using keys found in the house to open a locked room and a safe. During

his search of the residence, Branscomb located drugs and weapons. As a result,

Godsey was indicted for possession with intent to distribute 46 grams of

methamphetamine, in violation of 21 U.S.C. § 841, and using and carrying a

firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C. §

924(c).

      Godsey moved to suppress the evidence seized from his home, asserting that

the probation officer lacked a warrant or probable cause for the search. Godsey

also denied that he had consented to the search. The district court denied the

motion to suppress, finding that the county probation officer had operated under

state regulations authorizing searches of probationers’ residences upon reasonable

grounds, and that the arrest warrants here established reasonable suspicion to

conduct the search. The district court found that, to the extent a diminished

privacy interest was relevant to its analysis, the very fact that Godsey was on



                                          3
probation demonstrated its existence. The district court also found that Godsey

waived any argument that a state probationer was different from a county

probationer because he cited no authority to support this claim. Finally, the district

court found that, even if there was no county regulation, the motion failed because

other courts had found that such searches were constitutional as long as supported

by reasonable suspicion, and there was no requirement that the probationer be on

notice.

      Godsey moved for reconsideration, asserting that the information supporting

the arrest warrants was stale, therefore, the probation officer did not have

reasonable suspicion. The district court denied the motion. Godsey then pleaded

guilty to both counts of the indictment pursuant to a written plea agreement in

which he retained the right to challenge the denial of his motion to suppress.

Godsey was sentenced to 96 months on the drug count and a consecutive

mandatory 60 months on the firearm count, for a total of 156 months

imprisonment.

                                          III.

      We review a district court’s denial of a motion to suppress de novo,

reviewing all evidence in the light most favorable to the party that prevailed in the

district court. United States v. Yuknavich, 419 F.3d 1302, 1308 (11th Cir. 2005);



                                           4
United States v. Gonzalez, 71 F.3d 819, 824 (11th Cir. 1996).

                                           IV.

       “It is always true of probationers . . . that they do not enjoy the absolute

liberty to which every citizen is entitled, but only . . . conditional liberty properly

dependent on observance of special [probation] restrictions.” Griffin v. Wisconsin,

483 U.S. 868, 874, 107 S.Ct. 3164, 3169, 97 L. Ed. 2d 709 (1987) (citation and

internal quotations omitted). In Griffin, a Wisconsin regulation permitted a

probation officer to conduct a warrantless search of a probationer’s home if there

were “reasonable grounds” to believe the probationer was in violation of his

probation. Id. at 870-71. The Supreme Court upheld the search, concluding that

the regulation was justified by the “special needs” of a state’s probation system.

Id. at 876.

       In this case, Godsey argues that the search was improper in the absence of a

regulation such as that described in Griffin. Alabama does, however, have a

regulation similar to that in Griffin, although it is part of the state probation

system. Godsey alleges that because the probation officer who conducted the

search of his home was a county probation officer, the state regulation did not

apply and did not grant him the authority to conduct the search. The county

program responsible for overseeing Godsey’s probation was created by the court



                                            5
system as an alternative program for youthful offenders and was modeled after the

state system. Furthermore, though the MCCCC was not formally connected to the

state system, the MCCCC did not have its own independent regulations and

Branscomb testified that he assumed the authority to search probationers’ homes,

as described in the state regulations, extended to county probation officers.

Therefore, the distinction advanced by Godsey is a distinction without a difference,

and we conclude that the state regulations did give Branscomb authority to search

the probationer’s home if the search was properly supported by reasonable

suspicion. Griffin, 483 U.S. at 876.

      Reasonable suspicion consists of “a sufficiently high probability that

criminal conduct is occurring to make the intrusion on the individual’s privacy

interest reasonable.” Yuknavich, 419 F.3d at 1311.

      When making a determination of reasonable suspicion, [this court]
      must look at the totality of the circumstances of each case to see
      whether the detaining officer has a particularized and objective basis
      for suspecting legal wrongdoing. It is clear that an inchoate and
      unparticularized suspicion or hunch of criminal activity is not enough
      to satisfy the minimum level of objectivity required.

Id. (citing United States v. Perkins, 348 F.3d 965, 970 (11th Cir. 2003)). The

officer must “be able to point to specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant that intrusion.” Id.

(citing United States v. Boyce, 351 F.3d 1102, 1107 (11th Cir. 2003)).

                                           6
      In this case, police notified the MCCCC that arrest warrants for rape and a

controlled substance offense had been issued for Godsey. This information was

sufficient to give reasonable suspicion that Godsey had violated the terms of his

supervised release. As reasonable suspicion may arise from the officers’ collective

knowledge, it is of no matter that Branscomb received the information second

hand. United States v. Acosta, 363 F.3d 1141, 1145 (11th Cir. 2004). Thus, in

light of the arrest warrants and the information from police and Branscomb’s

supervisor, we conclude that Branscomb had reasonable suspicion to support the

search, and the district court properly denied the motion to suppress.

      Accordingly, we AFFIRM.




                                          7